It is a 
great honour and pleasure to speak here on behalf of 
my delegation and to take part in this important 
gathering, where all the Member States of our 
Organization will consider today’s most pressing 
issues. 
 I wish to express to the President, on behalf of 
my delegation and in my own name, our warmest 
congratulations on her election. We also congratulate 
Mr. Jan Eliasson on the effective way in which he led 
the work of the previous session. 
 We also take this opportunity to express once 
again my country’s support for, and appreciation of, the 
excellent work of the Secretary-General, Mr. Kofi 
Annan, who has led our Organization with courage, 
lucidity and determination during his term of office. 
 Burundi is taking part in the sixty-first session of 
the General Assembly a year after the setting up of 
democratic institutions. It was a historic event in 
Burundi for us to have democratically elected 
institutions, which have just reached the end of their 
first year in office, the first time this has happened 
since we gained independence. 
 This is a good time for us to report to the 
Assembly on the political, social and economic 
situation in our country and the efforts that have been 
made to meet the many challenges that the people of 
Burundi face. It is also an opportunity for us to address 
some of the issues of current concern at the regional 
and global levels. 
 In the post-conflict situation that my country is 
going through, the first concern was to re-establish 
peace and security throughout the country. Carrying 
out this task was made possible thanks to the 
deployment in Burundi of a United Nations force and 
the training of a new national defence force, in 
accordance with the Arusha Peace and Reconciliation 
Agreement for Burundi and the Comprehensive 
Ceasefire Agreement of Pretoria. So far, this 
integration has proceeded uneventfully, and we thank 
God for this. 
 The signing of a comprehensive ceasefire on 
7 September 2006 by the Government and the last rebel 
movement, the Palipehutu-FNL movement, encourages 
us to accelerate the programme for disarming civilians 
in order to establish peace and security throughout the 
country. Over the last three months the people have 
begun to voluntarily hand in to the authorities weapons 
they acquired during Burundi’s crisis. So far about 
5,000 weapons have been handed over. The agreement 
represents a very important stage in the life of our 
country, which is now going through its reconstruction 
phase.  
 The enjoyment of political liberties has become a 
reality in Burundi, whether in terms of political parties, 
civil society or the media. With regard to the media, a 
law has just been passed to create more diverse and 
more professional press institutions. 
 We have also just passed an anti-corruption law. 
Measures to implement it include an anti-corruption 
court and a force to deal with corruption. We are 
convinced that they will allow us to work with more 
transparency in the management of public resources 
and in our fight against corruption. State income is 
increasing by nearly 20 per cent each month; we are 
already enjoying the benefits of this policy. 
  
 
06-52988 16 
 
 With regard to promoting the rule of law and the 
rights of the individual, we are making progress 
through the reforms taking place in the justice sector 
and with regard to human rights, national solidarity and 
gender equality. The Burundi Government’s 
programme has placed promoting the rights of women 
and gender equality amongst its priorities. We urge the 
United Nations to give particular attention to this issue 
during its reform process. The Government also 
appeals for, and supports, a specific structure to ensure 
that women emerge from poverty and thus have 
genuine equality. 
 Still with regard to the rule of law, in addition to 
the 5,000 or more political prisoners already freed, on 
the occasion of the celebration of the forty-fourth 
anniversary of national independence on 1 July this 
year, we decided to release undocumented detainees 
being held under irregular circumstances. Similarly, the 
Government has started to improve conditions for 
prisoners who have been properly sentenced. However, 
we are aware that much more needs to be done in this 
area, with the support of the international community. 
 Establishing the rule of law and peacebuilding 
also depend on the peaceful settlement of the issue of 
land ownership. This was behind the Government’s 
creation of the national commission dealing with land 
and other assets, whose task it is to settle disputes over 
the ownership or recovery of land and other assets that 
have changed hands during the various social and 
political conflicts in our history. Its work is an essential 
complement to that of the truth and reconciliation 
commission, with regard to which the Government of 
Burundi hopes agreement will soon be reached with the 
United Nations, because we are convinced that it will 
contribute to combating the fallout from genocide, as 
well as impunity in our country, and enhance the 
national reconciliation process. 
 With regard to national reconciliation, we firmly 
believe that sport is a very important factor in 
peacebuilding and reconstruction and in achieving the 
Millennium Development Goals. In Burundi we have 
taken measures in this area, and we hope that other 
countries going through a post-conflict period will 
follow our example. 
 The Government of Burundi continues to have to 
deal with a significant number of vulnerable people. 
We have today nearly 400,000 refugees, 120,000 
internally displaced persons and thousands of others 
who need to be cared for, including persons with 
disabilities, orphans, widows, widowers and old people 
unsettled by the war. Our Government needs help to 
deal with this situation. Since the recent ceasefire 
agreement, refugees have started to return to Burundi 
en masse. 
 The Government of Burundi has also sought to 
improve the country’s socio-economic situation. Aware 
of the general impoverishment of our people due to a 
decade of war, we prepared an emergency programme 
for the current year, and submitted it to donors for 
funding on 28 February. The programme covers in 
particular free primary education for all children of 
school age, counteracting hunger, access to health care, 
job creation, rehabilitation of the communication 
infrastructure, improving prison conditions and 
improving the management of public finances. 
 In order to ensure the proper management of 
funds provided by donors within the framework of 
cooperation with Burundi, the Government has 
established a national committee to coordinate aid. 
With the same desire for efficiency, we have created a 
national committee to monitor and manage Heavily 
Indebted Poor Countries funds, budgetary support and 
debt. 
 The Government’s efforts to alleviate poverty 
include measures such as reducing the price of most 
essential commodities, the abolition of some taxes, free 
health care for children under the age of five and for 
mothers who give birth in state clinics, and the fight 
against AIDS. A new status for civil servants and a 15 
per cent increase in their salary from 1 July this year 
are intended to give them more motivation and halt the 
decline in their standard of living. 
 However, our country’s reconstruction, efforts to 
counteract poverty and the relaunching of Burundi’s 
economy require more than an emergency programme. 
The preparation of a strategic framework for growth 
and counteracting poverty, covering a period of three 
years, meets this concern. We plan to organize next 
November a donors’ round table on the basis of this 
strategic framework. We rely on the active 
participation of Burundi’s partners, both long-standing 
partners and new ones, in order to help Burundi 
respond positively to the many priority expectations of 
our people, who are impatient to enjoy the dividends of 
peace at last. 
 
 
17 06-52988 
 
 At the same time, we are pursuing or launching 
other measures aimed at creating a favourable 
economic environment that is conducive to prosperity. 
They include liberalizing the coffee sector, simplifying 
customs procedures, liberalizing the circulation of 
currency through private financial institutions, 
constructing new communication routes and improving 
the road network. Furthermore, the investment code 
has been revised in order to encourage investment in 
Burundi. 
 The Government’s adoption of the five-year plan 
for 2006-2010 and the launching of a study for the 
period to 2025 are part of this medium- and long-term 
strategy for our socio-economic and political 
development. We have thus sought to establish for our 
society a plan based on a minimum number of common 
objectives and a shared vision of the future of Burundi 
and its people. 
 We welcome the decision by the American 
Administration to put Burundi on the list of countries 
that benefit from the facilities offered in the framework 
of the African Growth and Opportunity Act. We have 
invited businessmen to organize themselves in order to 
take advantage of this new opportunity for our 
economy. 
 Burundi attaches great importance to regional 
integration initiatives. We take this opportunity to 
welcome the electoral process taking place in the 
Democratic Republic of the Congo, which is now in its 
final stages. We hope that it will be successful and that 
it will result in the democratic establishment of 
legitimate institutions. Similarly, we welcome the 
signing of a ceasefire between the Government of 
Uganda and the LRA, which we sincerely hope will 
quickly lead to lasting peace. 
 We continue to be concerned over the continuing 
armed conflict in the Horn of Africa, Darfur and the 
Middle East, as well as by the deadlock in the peace 
process in Côte d’Ivoire. As Members of the United 
Nations, we must work tirelessly to end these sad 
situations. 
 Terrorism is a further harsh reality that the world 
still confronts. Far from being discouraged, we must 
step up our vigilance and consider new initiatives to 
counteract this scourge and evil, and to deal with its 
underlying causes. 
 Globalization is one of the major challenges of 
the twenty-first century, but we also see it as an 
opportunity for developing countries to benefit from 
the considerable progress and advantages that it offers, 
provided it is combined with openness and autonomy. 
 For our part, we will spare no effort to make our 
contribution to building peace and prosperity. The 
election of Burundi to the Peacebuilding Commission 
is a source of pride and additional motivation to work 
to strengthen peace in our country and throughout the 
world. Unfortunately, changes in anti-democratic 
thinking and behaviour do not take place automatically 
in countries emerging from crisis, such as Burundi. 
However, we welcome the successes already achieved 
and our increased capacity to control the situation. 
 Our Organization is going through a critical 
period. Although the United Nations was set up “to 
save succeeding generations from the scourge of war”, 
certain conflict situations have been haunting it for 
many years. It must therefore be made into an 
instrument at the service of all, able to inspire hope, 
dispel concerns and restore respect for order and 
international law. This mission must be fulfilled in full 
cooperation with regional organizations, whose 
effectiveness in conflict prevention and rapid 
intervention has already been proved, despite 
insufficient resources. 
 The General Assembly’s agenda must reflect the 
main concerns of the day. These include, in particular, 
nuclear disarmament, which continues to poison 
international relations. Other concerns are combating 
the illegal trade in small arms, poverty and epidemics 
that kill on a large scale, such as AIDS and malaria. We 
commend the international drug purchasing facility 
(UNITAID) initiative, which gives hope to those 
suffering from AIDS, tuberculosis and malaria. It 
proves that a partnership between the North and the 
South can change the lives of millions of people 
throughout the world. 
 The new millennium was warmly welcomed. 
World leaders place great hopes in this new time, as 
shown by the Millennium Development Goals adopted 
in 2000, which were reaffirmed in the declaration of 
the summit of heads of State and Government in 
September 2005. Those Goals represent a platform that 
is particularly important for developing countries, 
landlocked countries and small island developing 
States in their efforts to combat hunger and poverty 
  
 
06-52988 18 
 
and to promote health and education, to mention just a 
few subjects. 
 Other commitments were made in Paris and at the 
G-8 summit in Gleneagles, particularly for improved 
aid coordination and further aid and debt relief. 
 Before closing, I would like to express our deep 
gratitude to Mr. Kofi Annan, the Secretary-General, 
and to all the members of the Security Council, the 
European Union and the African Union, as well as to 
all the members of the Regional Initiative that have 
supported our peacemaking and peacebuilding efforts, 
which have resulted in the achievements already seen. 
We think in particular of certain countries of the 
region, such as Uganda, Tanzania and South Africa, 
which were tireless godfathers in facilitating our peace 
process. To all those partners, we again say a big 
“Thank you” for the remarkable success that my 
country has just witnessed with the signing of the 
ceasefire with the Palipehutu-FNL. 